Motion granted insofar as to stay the payments directed hy the order appealed from pending the hearing and determination of the appeal upon condition that the defendant pays to the plaintiff the sum of $300 per month, commencing with April 21, 1959, for her support and maintenance, and, in addition, pays plaintiff the sum of $500 for counsel fees, said payments to be applied on account of the amounts due under the order appealed from in the event the same is affirmed or modified by this court. The support payments for the months ending May 21, 1959 and June 21, 1959, and the counsel fee of $500 are to be paid within 10 days after the date of entry of this order. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.